People v Rutledge (2017 NY Slip Op 05394)





People v Rutledge


2017 NY Slip Op 05394


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND SCUDDER, JJ. (Filed June 30, 2017.) 


MOTION NO. (114/10) KA 08-02140.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANTONIO D. RUTLEDGE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.